Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 07/05/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamalanathan et al., US 2018/0315794 in view of Nakazawa et al., US 2019/0393354.
Kamalanathan et al. shows the invention substantially as claimed including a device, comprising:
A dielectric layer 326 having a first surface and a second surface opposite to the first surface;
a conductive layer 324a disposed on the first surface of the dielectric layer;
electrode layers (for example, WL, LBL, etc.) disposed on the second surface of the dielectric layer; and 
an oxide semiconductor layer 324b comprising indium, tin, and oxygen disposed in between the second surface of the dielectric layer and the electrode layers, wherein one of the layers can be indium tin oxide (see, for example, paragraph 0080 and fig. 3A and its description).
Kamalanathan et al. does not expressly disclose where the oxide semiconductor layer also contains titanium and an additional metal. Nakazawa et al. discloses an indium tin oxide layer also containing indium, titanium, and tin oxide (see paragraph 0204) as well as an additional metal element such as tungsten (see paragraph 0206). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Kamalanathan et al. so as to comprise the indium-based layer of Nakazawa et al. because this is shown to be a suitable material for use in microelectronic applications. Furthermore, a prima facie case of obviousness exists because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding dependent claims 2, 8-9, and 11-12 note that the oxide semiconductor layer inherently will have varying concentrations throughout the layer. Furthermore, the indication of a “sub-layer” is a processing limitation that is not given patentable weight in product claims.
	With respect to dependent claim 4 and 13, note that the additional metallic element can be tungsten (see paragraph 0206).
	Concerning dependent claim 6, note that the dielectric material 326 can be a ferroelectric material such as hafnium oxide (see paragraph 0082).
	Regarding independent claim 7, note that Kamalanathan et al. also discloses a multi-layer stack, disposed on a substrate and comprising a plurality of conductive layers and a plurality of dielectric layers alternately stacked (for example, 216,WL)3; a plurality of dielectric pillars (for example, dielectric containing layers 326), disposed on the substrate and penetrating through the multi-layer stack; and a ferroelectric layer 326, disposed between the channel layer and each of the plurality of conductive and dielectric layers.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0388708 discloses a variety of indium-based oxide configurations (see, for example, paragraph 0156).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



October 22, 2022